Citation Nr: 1413033	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-10 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right knee patellofemoral syndrome. 


REPRESENTATION

Appellant represented by:	Heather S. VanHoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1985 to December 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the November 2010 decision by the Louisville, Kentucky, Regional Office (RO) of the United States Department of Veteran Affairs (VA).

In November 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the Virtual VA claims file. 

The Court has recently held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran has not alleged that his service-connected right knee disability prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

During his November 2013 Board videoconference hearing, the Veteran reported worsening pain and instability of his right knee since his last VA examination in February 2012. 

Therefore, another VA examination is necessary to determine the nature and severity of the Veteran's right knee disability.  The Board notes the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

During the Board videoconference hearing, the Veteran also reported ongoing treatment from Prestonsburg VA Clinic.  As the claim is being remanded for an additional VA examination, all outstanding VA and private treatment records should also be obtained and associated with the claims file. 

No action is required of the Veteran until he is notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all medical care providers who treated the Veteran for his right knee disability since April 2012.

After securing the necessary release, the RO should obtain these records, the RO should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file. If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination, for evaluation of the service-connected right knee disability.  The entire claims file, access to Virtual VA, and a complete copy of this remand must be made available to the examiner(s), and the report of the examination(s) should note review of the file.  All appropriate tests should be accomplished, and all clinical findings should be reported in detail.  

The VA examiner must identify all manifestations of the Veteran's current right knee disability.  Specifically, the examiner must state range of motion, in degrees; whether there is pain on use (noting at what point during range of motion pain begins); whether there is weakened movement, excess fatigability, or incoordination (determinations should be expressed in terms of the degree of additional range of motion loss, if any, due to these symptoms); whether pain significantly limits functional ability during flare-ups or following repeated use (determinations should also be expressed in terms of additional range of motion loss, if any, due to these symptoms); and the severity (if any) of any subluxation or lateral instability of the knee as slight, moderate, or severe.

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefit sought is not fully granted, the RO should furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


